Exhibit 10.31

 

   LOGO [g18288exa_pg001.jpg]   

275 Frank Tompa Drive

Waterloo, ON N2L 0A1

CANADA

Private and Confidential

December 4, 2009

Kirk Roberts

Dear Kirk:

This letter confirms our discussion at which time you were provided notice that
Open Text Corporation (the “Company”, “Open Text”) is terminating your
employment effective February 15, 2010 (Termination Date). As of the Termination
Date, your service, employment, any pay, variable compensation or commission
payments and benefits not expressly extended to you in this letter will end.

Your last day worked will be February 15, 2010. The period from today through
the Termination Date inclusive shall serve to be the notice period. Also, to
further assist you in finding alternate employment, we are providing the career
services of our Employee Assistance Program (detailed below).

In addition to this notice period, the company has prepared the following
severance package. Upon acceptance of this package, please sign one copy of this
letter and return it to HR Services located in the Waterloo office no later than
5 business days from the date of this letter. Please fax for processing to
1-877-267-3647, mail in the signed original and retain the additional copy for
your records.

 

1. Severance Payments

As per your Employment Agreement dated July 1, 2009, the Company will provide a
total severance package of 20 months. This package includes 20 months of
severance payments (as detailed below) beyond the notice period until
October 15, 2011 (Severance End Date). Severance payments are less all
withholding and other employment taxes required by law and other usual
deductions and are made via direct deposit on our regular semi-monthly payroll
schedule (15th and last day of the month). If this package is accepted, these
payments begin immediately following your Termination Date. However, severance
payments will not begin until all Company property is returned as outlined in
the Return of Company Property Section below.

Total Severance Payments = $583,333.33 CDN

Semi-Monthly Severance Installments = $14,583.33 CDN ($583,333.33 CDN / 40)



--------------------------------------------------------------------------------

In addition to the severance payment above, you will also receive:

 

  1) Any Variable Compensation amount earned up to the Termination Date. We are
unable at this time to estimate a possible payment. However, if a payment is
made, it will follow the normal procedure and will be paid within 31 days of the
amount being calculated and approved.

 

  2)

An amount equal to  1/12 of the Variable Compensation payment earned during the
bonus year proceeding the current bonus year times the number of months referred
to in the chart on Exhibit 1 of your Employment Agreement, based on your length
of service (January 1, 1992). The total variable compensation paid to you from
July 1, 2008 to June 30, 2009 was $196,558.00 CDN. This amount will be divided
into 40 equal installments and will be included with your semi-monthly severance
payment until October 15, 2011. Your semi-monthly payment will be $4,913.95 CDN.

 

  3) As per the “STATEMENT OF WORK” section of your Consulting Letter Agreement,
as a Consultant, you will be paid a monthly retainer of $200.00 CDN, to be
invoiced monthly and payable within 30 days of submission of an approved invoice
until October 15, 2011.

You acknowledge that these payments include all notice and severance to which
you may be entitled pursuant to the Employment Standards Act or any other
Ontario labour laws, which apply.

You further acknowledge that should you resume employment with the Company or
any of its subsidiaries or affiliates during the Notice or Severance Period
prescribed above, all payments described in this letter will cease and no
additional payments will be due.

 

2. Outstanding Vacation Pay

All accrued, but unused vacation days, including time accrued during the
statutory notice period will be paid with the next regularly scheduled payroll
following the Termination Date. As per the vacation policy, any negative
vacation balance will be deducted from your final pay.

 

3. Outstanding Expenses

If you have any outstanding expenses, your final expense report must be
submitted to the Company for review and approval within five (5) business days
of your Termination Date. Approved reimbursement payments shall be made by the
Company within thirty (30) days after the Company’s receipt of your final
expense report.

 

4. Employee Stock Purchase Plan (ESPP)

Typically, deductions to the ESPP will stop immediately, and all monies
contributed in the current season will be refunded to you on your first pay
during your notice period. In the event that your Termination Date occurs on or
after the last day of the current purchase period, your deductions to the ESPP
will continue until shares are purchased. In this circumstance, should you wish
to have deductions cease, you must notify HR Services at least 5 business days
prior to the last day of the current purchase period.



--------------------------------------------------------------------------------

5. Stock Options

You may only exercise options that have vested prior to your Termination Date
per the plan. Your stock options will continue to vest during the term of your
consulting agreement. No options will vest following your Severance End Date
(October 15, 2011) If you wish to exercise your stock options, please contact
options-espp@opentext.com.

 

6. Long-Term Incentive Plan

As a participant in the company LTIP plans, you will be eligible for pro-rata
payments, if in fact the company reaches all or some of the target objectives as
per the plan document. Without knowing the outcome of company performance, we
are unable to estimate possible payments at this time. However, if LTIP targets
are reached, and a payment is required, it will follow the normal procedure by
board approval.

 

  a. For LTIP1, you will be eligible for a pro-rata payment equal to 32 of 36
months

 

  b. For LTIP2, you will be eligible for a pro-rata payment equal to 20 of 36
months

Payments for all LTIP plans will most likely occur in the September time-frame
after each of the plan periods close.

 

7. Group Insurance

All Group Insurance Benefits will terminate as of your Termination Date except
for the following:

 

  •  

Health and Dental Care plan (if applicable) at the level in which you are
presently enrolled

 

  •  

Emergency Out of Country Medical & Travel Assistance will be reduced to $50,000
with a limited 60 day stay outside Canada.

 

  •  

The Employee Assistance Program (EAP)

These benefits will continue until your Severance End Date.

Should you wish to convert your Basic Life, Employee Optional Life and/or
Spousal Optional Life and AD&D (if applicable) to a personal plan, please refer
to the FAQ document attached for more information.

 

8. Group RRSP Contributions

Your participation in the Company’s RRSP, if applicable, will terminate as of
your Termination Date and the Company will continue to match contributions based
on the Plan guidelines until this date. If you would like to stop your RRSP
prior to your Termination Date, please notify HR Services in writing. Further
information regarding your RRSP Options will be mailed to your home address
after your final RRSP contribution is made to the carrier.

 

9. Career Transition

To assist you in your job search, the Company will provide you with career
transitioning services until the Severance End Date through Ceridian’s Employee
Assistance Program. You can access this service by calling Ceridian’s toll-free
call center at 877-207-8833.



--------------------------------------------------------------------------------

10. Employment Verification

Enclosed you will find a written employment verification letter with your
employment details. This letter confirms factual information such as dates
employed and position title. All verbal inquires should be referred to HR
Services and will be responded to in keeping with the wording of the written
employment letter.

 

11. Return of Company Property

All payments outlined in this letter are conditional upon return of all Company
property including but not limited to; computers, printers, laptops,
blackberries, phones, documents, software, code, manuals, customer lists and/or
correspondence, notebooks, reports and other written, digital or graphic
materials relating in any way to the Company business and prepared or obtained
by you from the Company, its clients or its suppliers during the course of your
employment with the Company, including but not limited to corporate credit cards
and building/office access pass. It is understood and agreed that deletions of
Company data on computers and hard drives is considered destruction of Company
property and therefore all data must be returned intact to the Company. Should
you have Company property at your home or other location you are required to
return it to the Company within five (5) business days of your actual last day
worked. If required, the Company will provide you with a courier account number
to expense the shipping costs.

 

12. Non-Disparagement and Professionalism

You agree that you will not make any statements that are derogatory or
disparaging toward the Company or its affiliates, strategic partners, third
party software providers or the Company’s management, products, or services,
either verbally or in writing, in any form through any medium, including but not
limited to, Internet postings, blogs or email communications.

 

13. General Release

In exchange for the Company providing you with the severance described in
Section 1 and other good and valuable consideration set forth herein, you agree
that, you will execute a release substantially the same as the release attached
as Exhibit A to this Agreement. You understand that your eligibility for the
benefits offered under this Agreement (except where otherwise stated) is subject
to, and conditioned upon, your executing a copy of the release and returning it
to Open Text. The release document will be provided to you by the Company prior
to your last day worked and must be signed by you and returned to the address
indicated below no earlier than 5 working days before the last day worked or the
offer of severance will be considered withdrawn.

 

14. Miscellaneous Provision

From and after your notification date, you represent that you have not made, and
agree that you will not make, to any third party any disparaging, untrue, or
misleading written or oral statement about or relating to Open Text or its
products or services (or about or relating to any officer, director, agent,
employee, or other person acting on Open Text’s behalf). The Company agrees to
do the same regarding your past employment at Open Text.

 

15. Amendment

This Agreement may not be altered, amended, or modified except in writing signed
both by you and Open Text.

 

16. Severability

If any provision of this Agreement is found by a court to be invalid or
unenforceable, in whole or in part, then such provision shall be construed
and/or modified or restricted to the extent necessary to render it valid and
enforceable, or shall be deemed excised from this Agreement, as the case may
require.



--------------------------------------------------------------------------------

17. Applicable Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario. Ontario has exclusive jurisdiction with respect to any
disputes arising pursuant to this Agreement.

 

18. Confidentiality

The Company’s promises and obligations under this Agreement are conditional upon
your promise, made by your signing this Agreement, and your compliance with your
promise, to keep all information acquired by you or disclosed to you regarding
the business of the company strictly confidential, and that you will not engage
in any conduct or make any statements which may impair the reputation or which
may be otherwise detrimental to the company. The provisions of this paragraph
are an essential condition of the Agreement. You will also confirm that you will
be bound by the terms of your Confidentiality and Non-solicitation Agreement.

As further condition of this Agreement you agree not to disclose, either
directly or indirectly, any information whatsoever regarding the substance of
this Agreement. This includes current and former employees of the company and
all other members of the public, including the media, but does not include your
spouse or any person from whom you obtain legal of financial advice, provided
they are prepared to accept the same restriction on disclosure.

Please read this letter Agreement and carefully consider all of its provisions
before signing it. This Agreement contains a release of all known and unknown
claims, including those under federal, provincial and local laws prohibiting
discrimination in employment.

This proposal is conditional upon your signing and dating a copy of this letter
and returning to HR Services by 5 business days from your notification date. You
should feel free to obtain any advice that you require to consider this
proposal.

Very truly yours,

 

OPEN TEXT CORPORATION LOGO [g18288exa_pg005.jpg] Tony Preston SVP, Global Human
Resources

I have read, understand and agree to the options presented to me in the above
proposal.

 

Accepted:  

 

  Date:  

 

  Kirk Roberts     Witness:  

 

  Name:  

 

  Signature     Printed



--------------------------------------------------------------------------------

Attached: Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

(To be signed no earlier than five (5) days prior to Last Day Worked)

You acknowledge that you, together with each of your present and former heirs,
executors, successors and assigns, as the case may be, do hereby remise, release
and forever discharge OPEN TEXT together with each of its respective
administrators, representatives, shareholders, subsidiaries, controlled, related
or affiliated corporations, successors, officers, directors, agents, employees,
associates and assigns as the case may be, of and from all actions, causes of
action, suits, debts, dues, accounts, contracts, covenants, claims and demands,
including claims or complaints pursuant to the Employment Standards Act, 2000,
S.O. 2000, as amended, whatsoever which you and your respective present and
former heirs, executors, beneficiaries, successors and assigns, or any of them,
have had, or now has in respect of any matter or thing whatsoever existing up to
the present time, wheher in law or in equity, whether real or contingent,
whether liquidated or unliquidated, and particularly, without in any way
whatsoever limiting the generality of the foregoing, of and from all claims and
demands of every nature and kind relating to your employment with the Company
and the cessation of that employment.

In consideration of OPEN TEXT honouring and completing each of its obligations;
set out in the termination letter dated December 4, 2009, attached as Exhibit
“A” hereto; and set out in the Consulting Letter Agreement also dated
December 4, 2009, attached as Exhibit “B” hereto (establishes A & B together
being “the Agreement”)

You agree not to make any claim or commence or maintain any action or proceeding
against any person or corporation in which any claims may arise against Open
Text.

This release shall not constitute a bar to any proceedings which may be taken by
either party to enforce any of the terms of “the Agreement”.

You agree to save harmless and indemnify Open Text from and against all claims,
charges, taxes, penalties or demands which may be made by the Minister of
National Revenue requiring Open Text to pay income tax, charges, taxes or
penalties under the Income Tax Act (Canada) in respect of income tax payable by
you in excess of income tax previously withheld; and in respect of any and all
claims, charges, taxes or penalties and demands which may be made on behalf of
or related to the Unemployment Insurance Commissions and the Canada Pension
Commission under the applicable statutes and regulations with respect to any
amounts which may in the future be found to be payable by you, and which the
Company is required to pay.

You agree that you had the opportunity to obtain independent legal advice with
respect to the terms of settlement as well as this document and that you fully
understand them. You voluntarily accept the terms of settlement for the purpose
of making full and final compromise of all matters between you and the Company.

You agree that nothing herein shall be deemed to be an admission of liability on
the part of Open Text and such liability is in fact denied.

You acknowledge that your severance payments as outlined in the Agreement are
conditional upon you signing this General Release and returning it to the
Company no earlier than five (5) days prior to your Last Day Worked.



--------------------------------------------------------------------------------

Accepted:  

 

  Date:  

 

  Kirk Roberts     Witness:  

 

  Name:  

 

  Signature     Printed